Citation Nr: 0212372	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  94-25 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, described as degenerative disc disease.

2.  Entitlement to an effective date earlier than September 
8, 1998, for a grant of an increased rating, from 0 to 10 
percent, for the residuals of a chip fracture of the left 
elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his friend, Mr. E. F. O.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1945, from June 1946 to April 1947, and from January 
1948 to July 1950.  He was a prisoner of war (POW) from May 
7, 1942 to May 25, 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Los Angeles, California, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

In July 1999, the Board denied on appeal the veteran's claims 
for increased disability ratings for degenerative changes of 
the lumbar spine and for residuals of a chip fracture of the 
left elbow.  The Board also remanded two matters.  On remand, 
the Board instructed the RO to issue a statement of the case 
(SOC) in response to a notice of disagreement (NOD) that the 
veteran had filed on the issue of the effective date the RO 
had assigned for the increase, from 0 percent to 10 percent, 
of the rating for his residuals of a chip fracture of the 
left elbow.  The Board instructed the RO to complete further 
development of evidence relevant to the veteran's claim for 
service connection for a cervical spine disability.  The RO 
has completed the actions requested in the Board's remand, 
and the issues of service connection for a cervical spine 
disability, and an earlier effective date for the grant of a 
rating increase for a left elbow disability, are now before 
the Board for appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not have a chronic neck or cervical spine 
disorder during service.

3.  Degeneration of the veteran's cervical discs and spine 
was first found many years after the veteran's service and 
there is no medical evidence linking the disorder to service.

4.  The veteran's cervical spine disorder does not involve 
post-traumatic arthritis.

5.  In January 1953, the RO granted service connection for 
residuals of a chip fracture of the left elbow and assigned a 
noncompensable rating, effective from August 1952.  The 
veteran was notified of this action but did not submit an 
appeal. 

6.  In April 1975 and July 1976, the RO continued the 
assignment of the noncompensable rating for residuals of a 
chip fracture of the left elbow.  The veteran was notified of 
the decisions but did not perfect an appeal by submitting a 
substantive appeal.

7.  On June 3, 1991, the veteran filed a new claim for an 
increased rating for residuals of a chip fracture of the left 
elbow.

8.  It was factually ascertainable that the veteran met the 
criteria for a 10 percent rating for residuals of a chip 
fracture of the left elbow on June 3, 1991, the date of the 
formal claim for increase.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

2.  The criteria have been met for the assignment of an 
effective date of June 3, 1991, for the award of a 10 percent 
disability rating for residuals of a chip fracture of the 
left elbow.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board observes that a recently enacted law, the Veteran's 
Claims Assistance Act (VCAA), and its implementing 
regulations, essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim; although VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103A(d) (West Supp. 2002); 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.159(c)(4)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  Specifically, VA 
provided the veteran and his representative with the appealed 
February 1994 and November 1998 rating decisions, statements 
of the case (SOCs) issued in May 1994 and May 2000, 
supplemental statements of the case (SSOCs) issued in 
December 1994, December 1998, January 2001, and October 2001, 
a June 2000 letter explaining what evidence was needed, and a 
September 2001 letter describing the VCAA.  These documents 
together relate the law and regulations that govern the 
veteran's service connection and effective date claims.  The 
documents list the evidence considered, and the reasons for 
the determinations made regarding those claims.

The record also discloses that VA has also met its duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  The veteran's claims file contains 
service medical record and records of VA and private medical 
examinations and treatment.  In June 2000, the veteran wrote 
that records of all of his medical treatment since service 
were associated with his claims file, and that no other 
records were available.  In July 2000, an orthopedist 
reviewed the veteran's medical records, examined the veteran, 
and provided an opinion regarding the likely etiology of the 
veteran's cervical spine disorder.  The veteran has not 
identified any other evidence relevant to his claims that has 
not been submitted.  

The Board concludes that VA has fulfilled its duties both to 
notify and to assist the veteran in this case.  Adjudication 
of this appeal at this juncture poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the issues of entitlement to service 
connection for a cervical spine disability and entitlement to 
an earlier effective date for the grant of an increased 
rating for a left elbow disability are ready for appellate 
review.


II.  Service Connection for a Cervical Spine Disorder

A.  Factual Background


No musculoskeletal defects or disorders were noted when the 
veteran was examined for entrance into service in February 
1941.  In October 1941, the veteran received treatment for a 
moderately severe contusion of his right hand after a machine 
gun fell on the hand.  The veteran was admitted to a service 
hospital three days after the accident, and released to duty 
four days later.  The medical record does not indicate that 
any other injury was reported at that time.  No chronic 
musculoskeletal problem was reported in additional service 
entrance examinations performed in June 1945, May 1946, and 
January 1948, or on separation examinations performed in 
December 1945 and March 1947.  

The veteran received medical treatment in July 1948, when he 
fell while dismounting from a truck, and landed on his left 
elbow.  It was reported that he had been dismounting from a 
6x6 truck, had missed a step, and had fallen.  He reported 
pain in his left elbow and left shoulder.  The report of the 
July 1950 separation examination was silent for complaints or 
disorders of the cervical spine.

In 1971, the veteran received VA treatment for gallbladder 
problems.  In a medical history taken in March 1971, it was 
noted that the veteran had dislocated his left elbow in 1948.  
It was noted that, in September 1970, he had twisted his neck 
while lifting furniture, and had developed neck pain which 
had since resolved.  On examination, the veteran's neck had a 
full range of motion, without pain.

In an April 1974 examination by the United States Civil 
Service Commission, the veteran reported left shoulder pain, 
which he related to a left elbow fracture in 1948.  He also 
reported stomach trouble and general weakness.  An examiner 
found that the veteran's back was flexible, painless, and 
straight.  The examiner's diagnoses included cervical spine 
degeneration and degenerative changes of the lumbosacral 
spine.  1974 X-rays studies of the cervical spine showed 
bilateral vertebral air space encroachment, involving C4-5 
and C5-6.

In November 1974, the veteran filed claims of service 
connection for a back disorder and a left elbow disorder.  He 
related that such disorders were due to injuries sustained 
from falling in service.  At that time, he never claimed that 
he had a cervical spine disorder due to a service injury.

The veteran underwent VA examinations, including a POW 
protocol examination, in July and August 1991.  He reported 
that he currently had problems with his arms, leg, back, and 
chest.  He reported that he had been beaten frequently by his 
Japanese captors while he was a POW.

In April 1992, the veteran had a hearing at the RO.  He 
reported that he had been beaten frequently when he was a 
POW, and that the beatings had included being hit in the back 
with a rifle butt.  He reported that his 1948 fall from a 
truck had caused injury to his back as well as his left 
elbow. 

The claims file contains records of VA outpatient treatment 
of the veteran in 1993 and 1994.  Cervical spine x-rays taken 
in February 1993 showed moderate degenerative disc disease at 
C5-C6.  In August 1993, the veteran reported a history of 
multiple injuries to his body and back as a POW.  Notes from 
October 1993 and May 1994 reflect that the veteran was being 
treated for degenerative joint disease of the lumbar and 
cervical areas of the spine.

In a November 1994 hearing at the RO, the veteran attributed 
his cervical spine problems to his 1948 fall from the truck.  
He reported that his neck had pain, limitation of motion, and 
cracking.  He reported that his neck pain had been treated in 
service, with heat pads.

On VA examination on September 8, 1998, the veteran reported 
he had neck stiffness, without pain.  The examiner diagnosed 
degenerative changes of the cervical spine. 

In April 1999, the veteran had a Travel Board hearing at the 
RO before the undersigned Board Member.  The veteran reported 
that he had hurt his neck during service, when he fell from 
the truck in 1948.  A friend of the veteran, Mr. E. F. O., 
testified that the veteran had become more limited in his 
activities, and could no longer drive, because of his neck, 
low back, and left elbow disabilities.

In July 2000, the veteran had an orthopedic evaluation to 
address the likely etiology of his cervical spine disability.  
The examiner noted that he had reviewed the veteran's 
records.  He described the history reported by the veteran 
and shown in the claims file.  He noted that the veteran had 
reported stiffness of the neck since the 1970s.  He noted 
that x-rays taken in the 1970s had shown degenerative disc 
disease in the cervical spine.  The veteran reported that he 
continued to have pain and stiffness in his neck.  The 
examiner found limitation of motion of the veteran's cervical 
spine, and expressed the opinion that the range of motion was 
limited due to the degeneration of the neck.  He listed a 
diagnosis of multiple level cervical disc disease.  The 
examiner stated that there was nothing in the record that 
would support the veteran's allegation that his cervical 
spine problems were due to residuals of any of the injuries 
sustained in the service.  The examiner noted that the 
veteran's symptoms were not noted until some 30 years later.  
The examiner also noted that the C5-6 disc space was often 
the first to become degenerative because of the neck 
involvement and the aging process.  The examiner stated that 
the veteran's findings were consistent with degenerative disc 
disease on an aging basis and that it was his opinion that it 
was not related to the injuries either as a POW or to his 
fall off the truck which precipitated his elbow and back 
problems.  The examiner stated that the objective findings, 
including mild loss of range of motion of the neck, did not 
support the veteran's subjective neck complaints.


B.  Analysis

The veteran contends that his cervical spine disorder began 
during service or developed as a result of injuries during 
service.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2001).  In the case of 
certain chronic diseases, including arthritis, service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2001).  In the case of a veteran who was a prisoner of 
war for not less than thirty days, certain diseases, 
including post-traumatic arthritis, which become manifest to 
a degree of 10 percent or more at any time after service, 
shall be service-connected, even if there is no record of 
that disease during service.  38 U.S.C.A. § 1112(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.307, 3.309(c) (2001).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).

The veteran was a POW from May 7 to May 25, 1945, and he 
therefore is entitled to a presumption of service connection 
if his cervical spine disorder involves post-traumatic 
arthritis.  See 38 U.S.C.A. § 1112(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.307, 3.309(c) (2001).  The medical 
records, however, have described the veteran's cervical spine 
disorder as degenerative.  The orthopedist who examined the 
veteran in July 2000 specifically concluded that the cervical 
spine disorder was due to age rather than injury, including 
injuries from his POW experience or from falling off of a 
truck in service.  The greater weight of the evidence 
indicates that the veteran's degenerative disorder of the 
cervical discs and spine is not post-traumatic arthritis.  
Therefore, the presumption of service connection of post-
traumatic arthritis in a POW does not apply to the veteran's 
cervical spine claim.

Although the veteran is not entitled to service connection on 
a presumptive basis, the Board must also evaluate whether his 
degenerative cervical spine disorder was incurred during 
active military service.  A review of the veteran's service 
medical records is negative for any findings or diagnosis of 
a cervical spine disorder.  The first indication that the 
veteran sustained an injury to the cervical spine is when he 
reported for treatment in March 1971.  At that time, he gave 
a history of injuring his neck in September 1970 while 
lifting furniture.  He reported that such injury resolved.  
In April 1974, the veteran was diagnosed as having cervical 
spine degeneration.  X-ray studies from 1974 noted the 
veteran to have bilateral vertebral air space encroachment, 
involving C4-5, and C5-6.  Medical reports from 1993 to 2000 
show that the veteran had degenerative changes of the 
cervical spine, including degenerative disc disease of the 
cervical spine.  The Board observes that the claims file show 
that the veteran developed degenerative changes (i.e. 
arthritis) in the cervical spine several years following his 
discharge from service.  Thus, a presumption of service 
connection for degenerative arthritis of the cervical spine 
is not warranted.  Additionally, the Board observes that the 
claims file contains no medical evidence showing that the 
veteran's postservice degenerative changes of the cervical 
spine is related to disease or injury which was incurred in 
service.  A VA examiner opined in July 2000 that the 
veteran's degenerative changes of the cervical spine had no 
relationship to injuries sustained as a POW or from his fall 
from a truck in service.  The examiner based his opinion on 
medical principles, a review of the veteran's record and his 
examination findings.  Thus, great weight is afforded this 
opinion.

The veteran's assertion that his current cervical spine 
disorder is related to service cannot be considered competent 
medical evidence of a nexus.  As a lay person, he is not 
competent to offer opinions regarding medical diagnosis or 
causation.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

In the absence of medical evidence of post-traumatic 
arthritis, evidence of arthritis of the cervical spine within 
one year of his discharge from service, or evidence linking 
the veteran's current cervical spine disorder to service, the 
Board finds that the preponderance of the evidence is against 
the claim; the benefit-of-the doubt doctrine is inapplicable 
and the claim of service connection for a cervical spine 
disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

II.  Earlier Effective Date for the Grant of an Increased 
Rating for a Left Elbow Disability

The veteran claims that an effective date earlier than 
September 8, 1998 is warranted for the assignment of a 10 
percent rating for residuals of a chip fracture of the left 
elbow.

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application thereof."  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by regulation which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, 
however, under circumstances where evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date, otherwise the date 
of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).  See 
38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of 
receipt of claim" applies only if a factually ascertainable 
increase in disability occurred more than one year prior to 
filing the claim for an increased rating.  Harper v. Brown, 
10 Vet.App. 125 (1997).  Moreover, the term "increase" as 
used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an 
increase to the next disability level.  See Hazan v. Gober,  
10 Vet.App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§3.1(p); 3.155.  The regulation which governs informal 
claims, 38 C.F.R. §3.155, provides as follows a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant. . .may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151 or 3.152, an informal request for increase 
or reopening will be accepted as a claim.

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.

In January 1953, the RO granted service connection for 
residuals of a chip fracture of the left elbow and assigned a 
0 percent rating effective from August 20, 1952.  The veteran 
was notified of this action but did not file an appeal.  In 
April 1975 and July 1976, the RO determined that the 
veteran's 0 percent rating for residuals of a chip fracture 
of the left elbow would continue.  The veteran was advised of 
his appellate rights.  The veteran did not submit an appeal 
by filing a timely substantive appeal.  The April 1975 and 
July 1976 RO decisions are final.  38 U.S.C.A. § 7105 (West 
1991).  As a result, the effective date for an increased 
rating must be based on a new claim.  That new claim may be 
either a formal or informal claim.

Following the final July 1976 RO decision, the veteran filed 
a June 3, 1991, claim for a compensable rating for residuals 
of a chip fracture of the left elbow.  There are no formal or 
informal claims of record from July 1976 (the last final RO 
decision) to June 3, 1991 (the receipt of the new claim). 

In July 1991, the RO denied the claim for increase.  The 
veteran submitted a notice of disagreement in July 1991 and 
he was issued a statement of the case in November 1991.  He 
perfected his appeal by submitted a substantive appeal in 
December 1991.  Rating decisions in 1992 and 1994 continued 
to deny a compensable rating for residuals of a chip fracture 
of the left elbow.  Based on findings of a September 8, 1998 
VA examination, the RO, in a November 1998 rating decision, 
granted an increased rating to 10 percent for the status post 
chip fracture of the left elbow.  The RO assigned an 
effective date of September 8, 1998 (date of the VA 
examination).

The governing statues and regulations provide that the 
effective date for an increased rating will be the date of 
the claim or the date entitlement arose whichever is later.  
As previously noted, however, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from the 
date of the claim.  In the instant case, the date of the 
veteran's claim is considered to be June 3, 1991.  The 
question before the Board is when is the earliest date 
between June 3, 1990 (one year prior to the date of claim) 
and September 8, 1998 (the last day in which he was assigned 
a 0 percent rating) where it is shown that the veteran met 
the criteria for a 10 percent schedular rating for residuals 
of a chip fracture of the left elbow. 

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees. 38 C.F.R. 4.71, Plate I.  Limitation of 
flexion of either the major or minor forearm to 100 degrees 
warrants a 10 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5206.  Limitation of extension of either the 
major or minor forearm to 60 degrees warrants a 10 percent 
evaluation. 38 C.F.R. 4.71a, Diagnostic Code 5207.  
Limitation of suppination to 30 degrees or less warrants a 10 
percent rating.  38 C.F.R. 4.71a, Diagnostic Code 5213.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2001).

The Board notes that there are no treatment records on file 
for the time period of June 3, 1990 to June 3, 1991.  Thus, 
the veteran is not entitled to an earlier effective date, 
prior to the date of his June 3, 1991 claim.  The veteran 
underwent VA examination on July 9, 1991.  Such examination 
showed that the veteran had slight limitation of motion of 
the elbow (0 to 135 degrees of flexion).  It was also noted 
that he had pain in the left elbow.  Given such findings, his 
service-connected left elbow disability warrants a 10 percent 
rating.  The assignment of a 10 percent evaluation is 
consistent with the assignment of the minimum compensable 
evaluation for the joint when there is periarticular 
pathology productive of painful motion.  See 38 C.F.R. § 
4.59. 

Since the July 1991 VA findings are so close to his June 3, 
1991 claim, the Board in applying the benefit-of-the doubt 
doctrine finds that the veteran met the criteria for a 10 
percent rating on June 3, 1991 (the date of his claim for an 
increased rating) 

The Board notes that the veteran asserted in a February 1999 
statement that the effective date for a compensable 10 
percent rating for residuals of a chip fracture of the left 
elbow should be assigned back to 1975 or to when service 
connection was originally granted in 1953.

A 10 percent rating cannot be assigned effective from 1953 
for the service-connected residuals of a chip fracture of the 
left elbow.  In January 1953, the RO granted service 
connection for a chip fracture of the left elbow and assigned 
a noncompensable rating effective from August 1952.  The 
veteran did not appeal the adverse determination and thus the 
decision became final.  38 U.S.C.A. § 7105.  In November 
1974, the veteran submitted another claim for an increased 
rating for the service-connected left elbow disorder.  Such 
claim was denied in April 1975 and July 1976.  The veteran 
did not complete his appeal of the 1975 and 1976 rating 
decision by the submission of a substantive appeal.  Thus, 
the 1975 and 1976 decisions became final.  Thus, as discussed 
above, the effective date for an increased rating must be 
based on a new claim for increase.  In the instant case, that 
new claim was not received by the RO until June 3, 1991.

Given the circumstances in the instant case, the award of the 
10 percent schedular rating for residuals of a chip fracture 
of the left elbow will be assigned an earlier effective date 
of June 3, 1991.  The preponderance of the evidence is 
against the claim for an effective date prior to June 3, 
1991. 


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to an effective date of June 3, 1991, for the 
award of a 10 percent rating for residuals of a chip fracture 
of the left elbow is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please no0te these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

